                Case 3:21-cv-04277-SK Document 20 Filed 06/17/21 Page 1 of 2




 1   STEPHANIE M. HINDS (CABN 154284)
     Acting United States Attorney
 2   SARA WINSLOW (DCBN 457643)
     Chief, Civil Division
 3   JEVECHIUS D. BERNARDONI (CABN 281892)
     Assistant United States Attorney
 4
               450 Golden Gate Avenue, Box 36055
 5             San Francisco, California 94102-3495
               Telephone: (415) 436-7164
 6             Facsimile: (415) 436-7234
               jevechius.bernardoni@usdoj.gov
 7
     Attorneys for Defendant
 8   United States of America

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14   CHARLES FORSYTH,                                      Case No. 21-cv-04277-SK
15            Plaintiff,
                                                           NOTICE OF SUBSTITUTION OF
16       v.                                                COUNSEL
17   UNITED STATES OF AMERICA,
18            Defendant.
19

20            TO THE CLERK OF THE COURT, UNITED STATES DISTRICT COURT FOR THE
21 NORTHERN DISTRICT OF CALIFORNIA, AND TO ALL PARTIES HEREIN:

22            PLEASE TAKE NOTICE THAT THE CLERK is hereby asked to enter the appearance of
23 Jevechius D. Bernardoni, Assistant United States Attorney, as counsel for defendant, the United States of

24 America (“Defendant”), and to withdraw the appearance of Sarah Schuh Quist, the Assistant United States

25 Attorney who was formerly assigned to represent Defendant.

26

27

28
     NOTICE OF SUBSTITUTION OF COUNSEL
     Case No. 21-cv-04277-SK
                                                       1
              Case 3:21-cv-04277-SK Document 20 Filed 06/17/21 Page 2 of 2




 1         The Clerk is requested to change the docket sheet and other Court records so as to reflect that all

 2 Orders and communications from the Court will in the future be directed to Jevechius D. Bernardoni at

 3 the following contact information:

 4         JEVECHIUS D. BERNARDONI (CABN 281892)
           Assistant United States Attorney
 5         450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
 6         Telephone: (415) 436-7164
           Facsimile: (415) 436-7234
 7         jevechius.bernardoni@usdoj.gov

 8 DATED: June 17, 2021                                 Respectfully submitted,
 9
                                                        STEPHANIE M. HINDS
10                                                      Acting United States Attorney
11                                                      /s/ Jevechius D. Bernardoni
                                                        JEVECHIUS D. BERNARDONI
12                                                      Assistant United States Attorney
13
                                                        Attorneys for Defendant
14                                                      United States of America

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     NOTICE OF SUBSTITUTION OF COUNSEL
     Case No. 21-cv-04277-SK
                                                        2
